Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 1 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 2 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 3 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 4 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 5 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 6 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 7 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 8 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19   Entered: 07/03/19 12:00:26   Page 9 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19 Entered: 07/03/19 12:00:26   Page 10 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19 Entered: 07/03/19 12:00:26   Page 11 of
                                         12
Case: 18-50398   Doc# 223   Filed: 07/03/19 Entered: 07/03/19 12:00:26   Page 12 of
                                         12
